It appearing that in an action commenced in the district court of Cascade County, Montana, entitled George Geranios, Plaintiff, v. ITyrum J. Fromm and Cleo E. Fromm, Defendants, being district court cause No. 39949, that on May 6, 1954 an order was entered refusing to change the place of trial of said action from Cascade County to Lewis and Clark County, Montana; that thereafter by written notice of appeal filed June 23, 1954, in said district court the defendants gave notice of their appeal *620from such order; that since the filing of such notice no transcript on appeal was either served upon the plaintiff, certified to or filed in this court within the time allowed therefor or otherwise or at all; that on November 3, 1954, plaintiff gave written notice that on a day certain he would apply to this court for an order dismissing the appeal; that such motion to dismiss the appeal was duly made and presented by plaintiff’s counsel in open court on November 12, 1954, and, it further appearing from said motion and the papers and record filed in support thereof that same should be granted,
It is ordered plaintiff’s motion be granted and that defendants’ appeal herein be and it is dismissed.